DISSENTING OPINION OE
MR. JUSTICE WOLF.
The principal ground of my dissent is that while the rules of the district court require an appeal to be filed within 10 days from the time an appeal is perfected there is nothing in the law which requires the appellant to file the same.
I do not understand that the appellant needed to urge the secretary to comply with his duty in this case. It was to the interest of the appellee to speed the cause and for him to require the secretary to send up the record. In any event, if there is a defect in the rule of the district court the same should be amended and there should not be read into such rule a duty on the part of the appellant not imposed by law.
Section 36 of the Code of Civil Procedure has scant application to the case. It does not authorize the court to convert a rule binding on the secretary of the municipal court into a duty imposed on an appellant or declare abandoned an appeal where it was not shown by the appellee that the appellant had defaulted.
For tlie reasons aforesaid I feel compelled to dissent from the opinion rendered by the majority of the court in this case.